Title: From George Washington to John Sinclair, 15 March 1793
From: Washington, George
To: Sinclair, John



Sir,
Philadelphia March 15th 1793

I hope you will have the goodness to excuse the delay which has taken place in transmitting Answers to your queries respecting the Sheep of this Country—agreeably to the promise I made you in a letter which I had the honor of writing to you the 20th of October last. The Session of Congress which commenced the 5th of Nov. and did not close until the 3d of this month, is offered as the principal cause of the delay.
The Paper herewith enclosed is from one of the most intelligent Gentlemen farmers of this State (Pennsylvania) living not more than five miles from the City. His details respecting the Sheep of this State will apply without much variation to those of other States in the Union—In the extremes, however, of which they are, I think, more indifferent—and in Virginia & Maryland best of all both for Wool & mutton; & easiest raised on acct of the temperature of the climate.

On my own Farms, near the head Of the tide water of Potomac (which River divides the States of Virga & Maryland) I keep more Sheep than is usual in this Country (from Six hundred to a thousand head) and whilst I resided thereon and could attend to the management of them myself their fleeces averaged full 5 lbs.; & the Mutton from 18 to 22 lbs. a quarter. But this was the effect of care, and of the choice of good Rams from the English breed wch we now & then get over notwithstanding yr prohibitary Laws, or Customs. Mr Arthur Young with whom I have been in the habit of Corrisponding for 8 or 10 years on Agricultural Subjects and matters relative thereto requested a lock of Wool from my Sheep which was accordingly sent in an entire fleece of average weight & quality; on which I received the Observations which are contained in the enclosed extract from his letter.
In looking over the Pamphlet which you were so obliging as to send me, entitled “an Analysis of the political State of Scotland,” which is a specimen of the useful information to be expected from your researches, I cannot but express myself highly pleased with the undertaking, and give my best wishes for its success: for I am fully persuaded, that when enlightened men will take the trouble to examine so minutely into the state of society as your enquiries seem to go, it must result in greatly ameliorating the condition of the people—promoting the interests of civil society—and the happiness of Mankind at large. These are objects truly worthy the attention of a great mind—and every friend to the human race must readily lend his aid towards their accomplishment.
